Case: 17-40983      Document: 00514710151         Page: 1    Date Filed: 11/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                    No. 17-40983                   November 5, 2018
                                  Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
JUNE C. MAYBERRY, also known as Junious Cornelious Mabrey,

                                                 Plaintiff-Appellant

v.

BEVERLY A. GORDON; K. T. HANCOCK,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:17-CV-293


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       June C. Mayberry, federal prisoner # 11047-007, appeals the dismissal
of his civil rights complaint. Mayberry does not address the correctness of the
district court’s conclusion that his complaint is time barred. He has therefore
abandoned any challenge to the district court’s basis for dismissing his
complaint. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987). Moreover, there is nothing in the record to indicate


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40983    Document: 00514710151    Page: 2   Date Filed: 11/05/2018


                                No. 17-40983

that Mayberry could show the district court erred in dismissing his complaint
as time barred. See Legate v. Livingston, 822 F.3d 207, 209-10 (5th Cir. 2016).
      The judgment of the district court is AFFIRMED.




                                      2